DETAILED ACTION

Status of Claims
Claims 1-2, 4, 8, 14-20 is/are pending.
Claims 8, 14-17, 20 is/are withdrawn from consideration.
Claims 1-2, 4, 18-19 is/are been rejected.
Claims 3, 5-7, 9-13 is/are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13, 18-19) and Species (i) (claims 5-7) in the reply filed on 12/7/2018 is acknowledged.

Claims 8, 14-17, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claims 14-17, 20) and a nonelected species (claim 8), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejections of claims 1-2, 4, 18-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 02/19/2021 has been withdrawn in view of the Claim Amendments filed 08/19/2021.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	WOLF ET AL (US 6,406,763),
	in view of DOUGLAS ET AL (US 2004/0175592).
	and in view of ITOH ET AL (US 2016/01252390).
	WOLF ET AL ‘763 discloses a heat-shrinkable multilayer film comprising: 
• an outside abuse layer D (corresponding to the recited “outer layer”) comprising an abuse-resistant and heat-resistant polymer (e.g., polyesters such as polyethylene terephthalate (PET), etc.), with a typical thickness of 15% or less of the overall film thickness;

• an optional tie layer E (corresponding to the recited “first tie layer”) (e.g., comprising ethylene vinyl acetate, etc.), with a thickness sufficient to provide adhesion, as known in the art;

• one or more core layer(s) B (corresponding to the recited “one or more inner layers”) (e.g., ethylene/alpha-olefin copolymers, as discussed in regard to the heat seal layer, etc.), which serve to enhance one or more various characteristics (e.g., shrink, strength, secant modulus, optical, permeation, abuse-resistance, etc.), with a typical thickness of 15-70% of the overall film thickness; 

• an optional tie layer E (corresponding to the recited “second tie layer”) (e.g., comprising ethylene vinyl acetate, etc.), with a thickness sufficient to provide adhesion, as known in the art;

• a barrier layer C (corresponding to the recited “barrier layer”) (e.g., ethylene vinyl alcohol (EVOH), etc.), with a typical thickness of 0.05-6 mil (1.27-152.4 microns); 

• an optional tie layer E (corresponding to the recited “third tie layer”) (e.g., comprising ethylene vinyl acetate, etc.), with a thickness sufficient to provide adhesion, as known in the art;

• a heat seal layer A (corresponding to the recited “sealant layer”) comprising one or more thermoplastic polymers (e.g., ethylene/alpha-olefin copolymers, LDPE, HDPE, VLDPE, LLDPE, EVA, ionomers, etc., and blends thereof), with a typical thickness of 1-50% of the overall film thickness.
 
The multilayer film typically contains 3-20 (preferably 5-9) layers, wherein the multilayer film has a typical overall thickness of 0.5-10 mils (12.5-254 microns). (entire document, e.g., line 39-58, col. 2; line 39, col. 3 to line 20, col. 6; line 10, col. 8 to line 63, col. 10; etc.) However, the reference does not specifically discuss the volume percentages of the tie layer(s).
 	DOUGLAS ET AL ‘592 discloses that it is well known in the art to utilize tie layers (e.g., modified polyethylene copolymers, EVA, ethylene methyl acrylate copolymers, etc.) which individually have any thickness sufficient to provide adhesion, but are each typically 2-15 vol% of the overall film to bond together the individual layers of a multilayer shrinkable film (e.g., .  (paragraph 0015-0016, 0027, 0040, 0050, 0056, 0068-0070, 0073, etc.) shrinkable multilayer films (e.g., packaging films, etc.).
	ITOH ET AL ‘390 disclose that it is well known in the art to utilize barrier layers (e.g., EVOH, etc.) with typical thicknesses of 2-20% of the total thickness of shrinkable packaging film. (paragraph 0032-0033, etc.)
	Regarding claims 1-2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known outside abuse layer 
	Further regarding claim 1, one of ordinary skill in the art would have selected the thickness percentage of the overall film thickness (which for multilayer films with coextensive layers, is effectively equivalent to the volume percentage of the overall volume of the film) for the individual tie layers E in the WOLF ET AL ‘763 films in accordance with typical volume percentages known and/or used in the prior art as evidenced by DOUGLAS ET AL ‘592.
	Further regarding claim 1, one of ordinary skill in the art would have selected the thickness percentage of the overall film thickness (which for multilayer films with coextensive layers, is effectively equivalent to the volume percentage of the overall volume of the film) for the barrier layer C in the WOLF ET AL ‘763 films in accordance with typical thickness percentages known and/or used in the prior art as evidenced by ITOH ET AL ‘390.

Claims 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	WOLF ET AL (US 6,406,763), in view of DOUGLAS ET AL (US 2004/0175592), and in view of ITOH ET AL (US 2016/01252390),
		as applied to claim 1 above,
 	and further in view of PLANETA ET AL (US 2017/0361582),
	and further in view of MENDES ET AL (US 2004/0126518),
	and further in view of ARROYO VILLAN ET AL (US 2012/0052273).
	PLANETA ET AL ‘582 discloses that it is well known in the art to incorporate polymers with shrink properties (e.g., ethylene vinyl acetate, polypropylene copolymer, polypropylene 
 	MENDES ET AL discloses that it is well known in the art to incorporate propylene-based plastomers in heat-shrinkable films in order to adjust the shrinkage characteristics of the film, as well as provide improved optical clarity. (0020, 0025, 0027-0029, 0032, etc.)
 	ARROYO VILLAN ET AL discloses that it is well known in the art to incorporate propylene-ethylene plastomers as components in the core layers of heat-shrinkable films. (paragraph 0029-0032, etc.)
 	Regarding claims 2, 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known propylene-based plastomers such as propylene-ethylene plastomers as suggested in MENDES ET AL as a component of the core layer B of WOLF ET AL ‘763 in order to provide additional bulk and/or tailor the overall heat shrinkage properties of the multilayer film for specific applications as suggested by PLANETA ET AL ‘582 and ARROYO VILLAN ET AL

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WOLF ET AL (US 6,406,763), in view of DOUGLAS ET AL (US 2004/0175592), and in view of ITOH ET AL (US 2016/01252390),
		as applied to claim 1 above,
 	and further in view of PLANETA ET AL (US 2017/0361582), and further in view of MENDES ET AL (US 2004/0126518), and further in view of ARROYO VILLAN ET AL (US 2012/0052273),
		as applied to claim 2, 4 above,
	and further in view of WO 2004/024443 (MEYER-WO ‘443),
	and in view of CHANG ET AL (US 2006/0177650),
	and in view of EP 0 701 897 (ZAVADSKY-EP ‘897).
	and further in view of AMBROISE (US 2011/0212338).
	WOLF ET AL ‘763 and DOUGLAS ET AL ‘592 and ITOH ET AL ‘390 do not specifically disclose the recited sealant layer composition.
	MEYER-WO ‘443 discloses that it is known in the art to form heat-sealable layers for shrink film applications from compositions comprising a first polyolefin plastomer and a second polyolefin plastomer, wherein a typical blend comprises 90 wt% of the first plastomer and 10 wt% of the second plastomer, wherein the first and second plastomers are metallocene-catalyzed, in order to form heat-seal layers capable of sealing to itself at temperatures of less than 100ºC. (line 19-25, page 1; line 10-22, page 4; line 15-17, page 5; line 15-20, page 7; etc.)
	CHANG ET AL discloses that it is well known in the art to use ethylene-containing octene plastomers, ethylene-hexene plastomers, and/or combinations thereof as heat-sealing compositions for packaging, wherein the use of plastomers provides low seal initiation temperatures and high seal strengths, wherein said plastomers are commercially available. (e.g., EXACT plastomer series from ExxonMobil, etc.). (paragraph 0025, etc.)
 	ZAVADSKY-EP ‘897 provides evidence that Dow AFFINITY PF1140 is an ethylene/octene copolymer. (line 51-52, page 5; etc.)
3-C8 alpha-olefin plastomers (e.g., commercially available under the tradename EXACT from ExxonMobil, etc.) are commonly produced using metallocene catalysts. (paragraph 0023-0024, etc.)
	Regarding claim 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known heat-sealable blend of different metallocene-catalyzed ethylene / alpha-olefin plastomers (e.g., a commercially available ethylene/octene plastomer as suggested in MEYER-WO ‘443 and ZAVADSKY-EP ‘897, in combination with another different plastomer such as a commercially available metallocene ethylene/hexene plastomer as suggested by CHANG ET AL and AMBROISE ‘338) as the heat seal layer A in the WOLF ET AL ‘763 films in order to produce heat-sealable shrink films capable of sealing to itself at film shrinkage temperatures of less than 100°C and whose heat-sealing properties are readily tailored for different applications.
	Further regarding claim 18, one of ordinary skill in the art would have incorporated known bulk-enhancing and/or shrink-modifying polymers such as ethylene vinyl acetate as a component of the core layer B in the WOLF ET AL ‘763 films in order to provide additional bulk and/or tailor the overall heat shrinkage properties of the multilayer film for specific applications as suggested in PLANETA ET AL ‘582.
	Regarding claim 19, one of ordinary skill in the art would have selected the relative amounts of the first and second plastomers (e.g., a blend containing a major portion of an ethylene / octene plastomer with minor amounts of a second plastomer) in the heat seal layer A in the WOLF ET AL ‘763 films to obtain the heat-sealing characteristics and melt processing properties (e.g., seal initiation temperatures, melt flow index, etc.) required for specific packaging applications and shrinkage conditions.

Response to Arguments
Applicant's arguments filed 08/19/2021 have been considered but they are not persuasive. 
 	(A) Applicant's arguments with respect to SIEGAL ET AL and SAWALL ET AL have been considered but are moot because the above references are not used in the current grounds of rejection. 
 	(B) Applicant's arguments with respect to the alleged deficiencies in the previously cited references (MEYER-WO ‘443; MEYER-WO ‘443; ZAVADSKY-EP ‘897; CHANG ET AL; AMBROISE ‘338; DOUGLAS ET AL ‘592; ITOH ET AL ‘390) have been considered but are moot in view of the new grounds of rejection in the present Office Action. 
 	In particular, AMBROISE ‘338 is presently cited as an evidentiary reference establishing known properties and/or characteristics of a commercially available product.
 	Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	POCKAT ET AL (US 2006/0233985) discloses heat shrinkable films containing plastomers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 26, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787